ORDER GRANTING MOTION, VACATING ORAL ARGUMENT, AND REVERSING AND REMANDINGThese consolidated appeals challenge district court orders awarding attorneys' fees relating to the litigation in In the Matter of The Brinley Amicon Property Trust v. Lori Westinghouse, Docket No. 70025, and In the Matter of The Keehle Amicon Property Trust v. Lori Westinghouse , Docket No. 70026. On March 21, 2018, this court entered orders reversing the district court judgments in Docket Nos. 70025 and 70026. On March 29, 2018, the parties filed a joint motion requesting an order reversing and remanding to the district court. In their motion, the parties contend that the district court's awards of attorneys' fees, which are the subject of the instant appeals, no longer have a statutory basis in light of our reversals in Docket Nos. 70025 and 70026. Accordingly, the parties request an order reversing and remanding this matter to the district court for further proceedings consistent with this court's orders of reversal entered in Docket Nos. 70025 and 70026.Cause appearing, the parties' joint motion is granted. We hereby reverse the district court's awards of attorneys' fees and remand these matters to the district court for further proceedings consistent with this court's orders. Further, the oral argument currently scheduled for April 3, 2018, at 1:30 p.m. is vacated.It is so ORDERED.